Citation Nr: 0334446	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for malaria.

2.	Entitlement to service connection for post-traumatic 
stress disorder.

3.	 Entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim of 
entitlement to service connection for the above listed 
conditions.  

The Board notes that the veteran, in a rating decision dated 
March 2002, was also denied service connection for bilateral 
hearing loss.  As the veteran did not appeal that issue, it 
is not before the Board at this time.

With regard to another matter, the issue of service 
connection for tinnitus was considered in the statement of 
the case.  The veteran did not list the issue in his 
substantive appeal, but his representative did make a 
presentation.  In view of the matter not being on the 
substantive appeal, it is not listed on the title page of 
this document.  The veteran will be contacted to ascertain 
whether he still desires consideration of this issue.  As the 
representative's presentation is timely, if consideration is 
desired, that should be a considered a substantive appeal.


REMAND

As the veteran's claim of service connection for tinnitus, 
the Board notes that the veteran's service medical records 
are negative for treatment, complaints, or diagnosis of this 
disability.  Furthermore, the veteran has submitted no 
medical records indicating that he has a present diagnosis of 
tinnitus.  If he desires consideration of this issue he is 
notified of the duty to present this information.  As to the 
veteran's claim of service connection for malaria, the Board 
finds that the veteran's service medical records do indicate 
the claimant had malaria while in Vietnam in April 1971.  
However, the veteran has submitted no medical records which 
indicate that he currently suffers from any diagnosis of 
malaria, or the residuals thereof.  As to the veteran's claim 
of service connection for a back condition, the board notes 
that service medical records show that the veteran incurred a 
lumbosacral strain while lifting weights while on authorized 
leave.  The veteran's service medical records also contain 
numerous complaints of low back pain.  Further, a report of 
treatment dated October 1971 appears to indicate that the 
veteran had been diagnosed with a herniated disk syndrome, 
having been hospitalized for that condition at a civilian 
hospital one month previously.  However, current medical 
records show no treatment for or diagnosis of any back 
disability.  As the veteran's claim of service connection for 
PTSD, the veteran has reported several stressful incidents 
which he claims he experienced in service, however, it is 
noted that there is no indication that the veteran engaged in 
combat, and furthermore there is no indication that the 
veteran has a current diagnosis of PTSD.

As to veteran's claims of entitlement to service connection 
for a back disability, malaria, and tinnitus, the Board notes 
that the veteran did have complaints relating to a back 
condition in service, and did have a note of a mild 
unilateral high-frequency hearing loss in the left ear on the 
report of his discharge examination, which could possibly 
show that the veteran suffered some acoustic trauma in 
service.  He also clearly had a diagnosis of malaria in 
service.  Therefore, to ensure the veteran receives all due 
consideration under the law, the Board is of the opinion that 
the veteran is entitled to a VA examination regarding these 
disabilities, to determine if he currently has these 
disabilities, or the residuals thereof, and if so, whether 
they are related to service.

As to the veteran's claim for service connection for PTSD, 
the veteran has indicated that he received a diagnosis of 
PTSD from the Charleston Vet Center.  A record received in 
July 2001 indicates that the veteran was seen in December 
2000 at the Charleston Vet Center for PTSD counseling.  The 
veteran's statements appear to indicate that he has been 
receiving treatment at this facility, however, no other 
records from this facility have been associated with the 
claims file.  VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from the Charleston Vet Center.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, these issues are hereby REMANDED for the 
following development:

1.	Initially, the veteran is to be asked whether 
he desires to continue the claim for service 
connection for tinnitus.  If not, reference 
made to development below should be ignored.  
If so, the development requested should be 
accomplished.  The veteran should be 
contacted and requested that he provide the 
names and addresses of all health care 
providers who have treated him for any 
malaria residuals, tinnitus (if pertinent), 
any back disability, or PTSD.  After 
obtaining the necessary waivers, the RO 
should obtain any outstanding pertinent 
records and associate them with the veteran's 
claims file, to include any available records 
from the Charleston Vet Center.

2.	The veteran should then be afforded a VA 
examination regarding the veteran's claimed 
diagnoses of malaria, tinnitus (if 
pertinent), a back disability, and PTSD.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims folder, and 
acknowledges such review in the examination 
report.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  The 
examiner should determine whether the veteran 
has a current diagnosis of PTSD, any back 
disability, tinnitus (if pertinent), or 
malaria or the residuals thereof, and should 
also offer an opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
diagnosis of PTSD, a back disability, 
tinnitus (if pertinent), or malaria or the 
residuals thereof, are related to service, or 
were aggravated by service beyond their 
normal progression.  The examiner must set 
forth the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to specific 
evidence in the record.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




